Citation Nr: 0840127	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.  

2.  Entitlement to service connection for pneumonia.


REPRESENTATION

Appellant represented by:	Louis A. Demier-Le Blanc


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to May 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's asthma has been medically attributed to 
service.  

2. The veteran is not diagnosed with chronic pneumonia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bronchial asthma 
have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).  

2.  The criteria for service connection for pneumonia have 
not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Bronchial Asthma

The veteran contends that his asthma was incurred in service 
as a result of exposure to different weather conditions, 
asbestos, ammunition, and chemicals, and gases.  The veteran 
has reported that he was hospitalized for pneumonia from May 
24, 1971, to June 1971 and from December 18, 1971, to January 
11, 1972, and the veteran testified that the latter 
hospitalization occurred while he was on "pass" to Puerto 
Rico and that the hospitalization rendered him unable to 
report back to his unit on time.  See RO hearing transcripts.  
The veteran has reported that he has been treated for 
respiratory problems since service and that he was initially 
diagnosed by Dr. Diaz after separation from service.  

A service medical record indicates that on May 24, 1971, the 
veteran had a fever and was admitted for treatment.  The 
record notes that on May 29, 1971, the veteran was discharged 
after being treated for an upper respiratory infection.  
Another service medical record, presumably dating in 1971 
(based on the dated treatment on the back side of the 
record), reports that the veteran was admitted for treatment 
of upper respiratory infection and was released on either 
June 1st or 2nd, with a diagnosis of "RLL pneumonia."  
Service personnel records report that the veteran then went 
Absent without Leave (AWOL) from June 9, 1971, to July 27, 
1971, and subsequent service medical records do not report 
any treatment for upper respiratory infections or pneumonia 
or any related complaints.  

Evidence received in support of the veteran's claim includes 
Dr. Diaz's statements that he has treated the veteran for 
asthmatiform bronchitis since April 17, 1981, when the 
veteran reported having dyspnea on exertion and wheezing and 
rales were found in both pulmonary fields.  See Diaz Rojas 
translated statements.  Another private physician submitted 
statements that the veteran first presented symptoms of 
asthma in 1974, and that from 1974 forward, the veteran 
"suffered from frequent episodes of bronchial asthma."  
This doctor also reported that the veteran had sporadic 
exacerbations of allergic respiratory diathesis in childhood.  
See Capella translated statements.  Another private physician 
reported treating the veteran for asthma in 1975 and 1976.  
See Paredes translated statement.  

In December 2003, a VA examiner, based on a review of the 
record, opined that it was "unlikely that [the] veteran's 
BKP episode while on active duty is related to current 
bronchial asthma or vice versa."  He added that there was no 
evidence of chronicity of any respiratory condition during 
service or in the years following discharge and that the 
evidence did not indicate that asthma was diagnosed until 
1991.  

The record also includes statements from a private 
pulmonologist relating the veteran's asthma to service.  See 
Deliz Velez statements.  In a December 2003 statement, the 
private pulmonologist opined that the veteran's bronchial 
asthma "could be related to exposure" to in-service 
hazards."  Subsequently in May 2004, the private 
pulmonologist stated that, based on the veteran's history and 
a review of medical records, he believed that the reported 
"chain of events [was] typical of a person with asthma after 
atypical pneumonia, specifically Chlamydia pneumoniae 
infection."  The private pulmonologist stated that the 
veteran's treatment supported that the veteran was treated 
for atypical pneumonia, and he added that it was "well 
documented in the medical literature that atypical pneumonia 
like Chlamydia pneumoniae infection may cause asthma."  The 
private pulmonologist explained that the "persistence of 
symptoms indicated something more than an acute process like 
pneumonia," and that it was clear to him that the veteran 
acquired a chronic respiratory illness suggestive of asthma 
during active duty that was not properly evaluated, 
identified and treated."  

The Board notes that both of the aforementioned nexus 
opinions are flawed.  The VA examiner's opinion is 
probatively limited as it appears that the VA examiner 
relied, at least in part, on the lack of evidence of 
treatment prior to 1991, but evidence now of record reports 
treatment since 1974.  The private positive nexus opinion is 
also probatively limited because it is based on an 
unsupported presupposition that the veteran's pneumonia was 
"atypical."  Additionally, although the pulmonologist 
attached a list of "references," he never directly cites 
any medical evidence in support of his finding that the 
veteran's pneumonia either developed into asthma or really 
was asthma.  The mere act of adding blanket references, with 
no indication of what the reference studies found, does not 
provide an adequate rationale.  

Based on the flaws in the two opinions, the Board obtained an 
opinion from a Veterans Health Administration (VHA) 
pulmonologist.  In September 2008, an opinion was received, 
in which the VHA pulmonologist stated that "based on review 
of factual evidence of record, there seem[ed] to be a 50% or 
higher probability that the veteran's bronchial asthma is 
related to service, including exposures to environmental 
hazards."  The VHA pulmonologist indicated that this opinion 
was based on the evidence of in-service treatment for not-
clearly defined respiratory conditions, the lay statement 
corroborating that the veteran was "always with medications 
due to respiratory problems during active duty," and the 
veteran's history of in-service exposure to environmental 
hazards.  

The VHA pulmonologist noted that the record included evidence 
that the veteran had allergic respiratory diathesis in 
childhood, for which he had treatment on numerous occasions.  
The VHA pulmonologist reported that it is "not unusual for 
airway reactive diseases such as asthma to get better and 
enter into complete or temporary resolution of symptoms," 
however, and he stated that, based on conflicting evidence 
(from the physician who reported the pre-service treatment) 
that the veteran did not "present symptoms of asthma" until 
1974, he was unable to state that asthma preexisted service.  

The Board finds that service connection is warranted for 
bronchial asthma.  Although the evidence contains a negative 
nexus opinion, varying accounts of when the veteran's asthma 
began, and limited service medical evidence of chronic 
pulmonary complaints, the record also contains a 
pulmonologist's opinion, based on medical principle and a 
review of the evidence, that the asthma was at least as 
likely as not related to service.  The Board finds the VHA 
pulmonologist's opinion highly probative, and based on the 
opinion and giving the benefit of the doubt to the veteran, 
finds that the evidence is, at a minimum, in equipoise as to 
whether the veteran's bronchial asthma is related to service.  
In such circumstances, the benefit of the doubt goes to the 
veteran; consequently, service connection is granted.  
38 U.S.C.A. § 5107(b).  

Pneumonia

The evidence of record does not include any competent 
evidence indicating that the veteran has been diagnosed with 
chronic pneumonia.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  As stated above, a current disability is 
needed for service connection to be granted; consequently, 
service connection for pneumonia is denied.  

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

The decision above grants service connection for bronchial 
asthma.  As such, there is no further need to discuss 
compliance with the duties to notify and assist.  

With respect to the claim of service connection for 
pneumonia, in July 2004, the agency of original jurisdiction 
(AOJ) sent a letter to the veteran providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Subsequently in March 2006, the AOJ sent a letter providing 
notice of the effective date and disability rating 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the March 2006 notice letter 
postdated the initial adjudication and the claim was not 
readjudicated, the Board finds that no prejudice resulted 
because the veteran had ample time to submit evidence and 
respond to the notice, and the evidence indicates that the 
veteran was able to effectively participate in the appeals 
process of the claim.  Additionally, the Board notes that 
because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VA has also done everything reasonably possible to 
assist the veteran with respect to this claim for benefits, 
such as obtaining medical records, providing hearings, 
providing an examination, and obtaining a specialist's 
opinion.  


ORDER

Service connection for bronchial asthma is granted, subject 
to the regulations governing the award of monetary benefits.  

Service connection for pneumonia is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


